Citation Nr: 0938144	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  09-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
multiple sclerosis with optic atrophy.  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1991 to 
December 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision in which the RO, in 
pertinent part, denied the Veteran's claim to reopen the 
previously denied claim for service connection for multiple 
sclerosis with optic atrophy.  

The Veteran testified at a June 2009 video-conference hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been reviewed and associated with the claims 
file.  The Board notes that at the hearing the Veteran 
identified some records from 2000 that he wanted to obtain.  
As such, the record was held open and those records were 
received along with a waiver of RO consideration on June 11, 
2009.  


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied the 
Veteran's claim for service connection for multiple sclerosis 
with optic atrophy.  A May 2006 letter advised the Veteran of 
his appeal rights.  The Veteran did not initiate an appeal of 
that decision.  

2.  The evidence added to the record since the May 2006 RO 
decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for multiple sclerosis with optic 
atrophy.  

3.  There is competent medical evidence that the Veteran's 
multiple sclerosis with optic atrophy manifested within seven 
years of his separation from military service.  

CONCLUSIONS OF LAW

1.  The May 2006 RO decision that denied service connection 
for multiple sclerosis with optical atrophy was not appealed 
and thus became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received; the claim 
for service connection for a multiple sclerosis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009)

3.  The criteria for the establishment of service connection 
for multiple sclerosis with optic atrophy have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  3.303, 3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this appeal has been accomplished.




II.  Pertinent Laws and Regulations

A.  Petition to Reopen the Previously Denied Claim

A May 2006 RO decision denied service connection for multiple 
sclerosis with optic atrophy.  The Veteran did not appeal and 
the May 2006 RO decision is final. 38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

B.  Claim for Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish 
direct service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for multiple sclerosis 
when manifested to a compensable degree within seven years of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. App. 
482, 488-89 (2000); Wilson v.Derwinski, 2 Vet. App. 614, 618 
(1992).  

III.  Analysis

The evidence of record at the time of the May 2006 RO 
decision included service treatment records, VA treatment 
records, private treatment records, social security records, 
and a 2005 VA examination report.  No manifestations of 
multiple sclerosis with optic atrophy were noted in the 
Veteran's service treatment records.  

A private treatment record showed that starting back in April 
2000, the Veteran complained of double vision.  The Veteran 
also reported headaches and dizziness.  At that visit the 
doctor noted that the Veteran had suffered from a sinus 
infection about three weeks ago.  The doctor noted that there 
was mild sixth nerve paresis on the right side, possibly 
secondary to the sinus infection.  In July 2003 the Veteran 
complained of blurred vision, his eye had film and water 
present.  The Veteran's vision was 20/200 in both eyes.  The 
Veteran was diagnosed with probable optic atrophy.  A 
November 2005 VA examination diagnosed the Veteran with low 
vision of both eyes secondary to optic nerve pallor secondary 
to multiple sclerosis.  

The new evidence of record submitted after the May 2006 RO 
decision includes a July 2008 statement from Dr. Hawes and 
testimony provided by the Veteran at a June 2009 video-
conference hearing.  Dr. Hawes letter stated that she began 
treating the Veteran in February 2004.  At that time the 
Veteran already had bilateral optic atrophy and multiple 
white matter lesions on his MRI.  Further work up led to the 
diagnosis of multiple sclerosis.  He had been seen by Dr. 
Wolin and had been diagnosed as legally blind because of his 
vision loss and optic atrophy.  The Veteran stated, at the 
first office visit, that his vision began to deteriorate 
approximately two years prior.  Dr. Hawes stated that the 
Veteran's vision loss was from multiple sclerosis and that it 
is more likely than not, on the basis of physical findings 
noted during the first visit, that the Veteran developed 
multiple sclerosis in early 2002.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Veteran testified at the hearing that starting while he 
was in the military he noticed problems with his vision as he 
attempted to take correspondence courses.  At his first job, 
post-service, the Veteran stated that he did very little 
reading; however, he still noticed that changes in his vision 
were occurring.  Starting in 2000 the Veteran noticed having 
increased trouble with his vision.  He reported going to the 
Emergency Room several times in order to receive muscle 
relaxers for his eyes and antibiotics.  The Veteran testified 
that he listed his disability as commencing on August 15, 
2002, on his social security records because that was the 
last day that he worked for the Atlanta Brick Company.  

The Veteran testified that he started seeing Dr. Hawes at the 
Columbia VA in February 2004 and that he told her he had been 
having trouble with his eyes two years prior to that.  The 
Veteran was asked whether or not he provided private 
treatment records to Dr. Hawes to substantiate this.  The 
Veteran responded that Dr. Hawes communicated with Dr.'s 
Woolin and Gillespie, who had been treating him privately.  
The Veteran stated that Dr. Hawes either called them or tried 
to look at their records.  The Veteran reported current 
vision of 20/400 in each eye.  

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, relates to an unestablished fact- the date of onset 
of the Veteran's manifestation of the condition, which is 
necessary to substantiate the Veteran's claim for service 
connection for multiple sclerosis with optic atrophy.  The 
July 2008 letter from Dr. Hawes specifically stated that in 
her opinion, based on the physical findings at the Veteran's 
first appointment with her in February 2004 that the Veteran 
developed multiple sclerosis in early 2002.  This evidence is 
not considered cumulative or redundant of the evidence of 
record at the time of the final May 2006 RO decision, and 
furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for multiple sclerosis 
with optic atrophy.  Therefore, the Veteran's claim for 
service connection for multiple sclerosis with optic atrophy 
is reopened.  See 38 C.F.R. § 3.156(a).  

As to the merits of the claims, the Veteran has been 
diagnosed with multiple sclerosis with optic atrophy.  
Pursuant to 38 C.F.R. § 3.307(a) (3) service connection is 
presumed if the disease has manifested within seven years 
from the date of separation from service.  The Veteran left 
the military in December 1995.  The private treatment record 
dated in April 2000 showed that the Veteran complained of 
double vision, headaches, and dizziness.  Additionally, the 
Veteran was assessed as having mild sixth nerve paresis on 
the right side.  This was possibly attributed to sinus 
disease.  However, the record showed that by July 2003 the 
Veteran's vision had deteriorated to 20/200 in both eyes.  A 
September 2003 private treatment record showed that the there 
was a gradual decline in the Veteran's vision bilaterally of 
an unclear etiology.  Thus, this evidence tends to support 
the Veteran statements that he made to Dr. Hawes about his 
significant vision loss beginning in approximately February 
2002.  At the earliest, there is evidence of possible 
manifestation of multiple sclerosis with optic atrophy in 
2000 when the Veteran sought treatment for double vision and 
dizziness and his nerve deficiency was noted.  At the latest, 
there is evidence of manifestation in 2002.  The Veteran's 
competent and credible testimony about the vision loss 
beginning in 2002 is supported by the medical evidence of 
record, specifically, the September 2003 private treatment 
note that stated that the vision loss had been gradual.  

Although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  With regards 
to the Veteran's statements about when his vision loss began, 
this is evidence concerning a symptom, and thus, the Veteran 
is competent to make those statements.  Additionally, the 
Board finds the Veteran's statements to be credible because 
when viewed in light of all of the evidence of record, they 
are supported.  

The Board notes that the provisions of 38 U.S.C.A. § 
1112(a)(1) and 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) require 
only that a disease "manifest" within a specified time 
period, not that it be "diagnosed" during that time.  In 
Traut v. Brown, 6 Vet. App. 495 (1994), the Court found that 
a diagnosis of multiple sclerosis after the 7 year 
presumptive period warranted the granting of service 
connection where there was evidence of symptoms within 7 
years after service and a subsequent medical opinion 
attributed these symptoms to multiple sclerosis.  Here, Dr. 
Hawes indicated in her July 2008 opinion that the Veteran's 
symptoms within the 7 year presumptive period were evidence 
of multiple sclerosis.  She unequivocally offered an opinion, 
based on her physical examination of the Veteran in 2004, 
that the Veteran developed multiple sclerosis in early 2002.  

In this case the Veteran has submitted lay evidence that his 
disease started to manifest itself within the presumptive 
period.  Additionally, he was diagnosed with the disease 
within a relatively short period after his disease began to 
manifest.  Although the April 2000 doctor stated that his 
symptoms could have been from a sinus infection and appeared 
to have no significance at the time, subsequent diagnoses 
showed that those symptoms were indicative of his multiple 
sclerosis with optic atrophy.  See   38 C.F.R. §  3.307(c) 
(This will not be interpreted as requiring that the disease 
be diagnosed in the presumptive period, but only that there 
be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.)

Given that there is evidence of vision problems and dizziness 
beginning in 2000, the Veteran's competent and credible 
statements of vision loss beginning within the presumptive 7 
year period, with the medical evidence supportive of Dr. 
Hawes' conclusion that his multiple sclerosis began in 2002, 
the Board finds that, with resolution of reasonable doubt in 
the Veteran's favor, the Veteran's multiple sclerosis with 
optic atrophy manifested within 7 years of his December 1995 
separation from service.  Thus, service connection for 
multiple sclerosis with optic atrophy on a presumptive basis 
is warranted based on the evidence and the claim for service 
connection for multiple sclerosis, must be therefore granted.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. at 55-56.


ORDER

New and material evidence having been received and the claim 
reopened, service connection for multiple sclerosis with 
optic atrophy is granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


